Exhibit 10.6

 

UNIT PUT/CALL AGREEMENT

 

This UNIT PUT/CALL AGREEMENT (the “Agreement”) is effective as of July 1, 2013
(the “Effective Date”) by and among Premier, Inc., a Delaware corporation, as
purchaser (“Premier”), and each of Premier Healthcare Solutions, Inc., a
Delaware corporation, Premier Purchasing Partners, L.P., a California limited
partnership (together with its successors and assigns, “Premier LP”), and each
of the other Persons listed on Schedule I hereto, as sellers (each a “Seller”
and collectively, the “Sellers”).

 

WHEREAS, the Board of Directors of Premier (the “Board”) has determined to
effect an underwritten initial public offering (the “IPO”) of Premier’s Class A
common stock, par value $0.01 per share (the “Class A Common Stock”);

 

WHEREAS, in conjunction with the IPO, Premier LP will undergo a reorganization
(the “Reorganization”) which will include Premier LP adopting an Amended and
Restated Limited Partnership Agreement, in the form approved by its general
partner and a majority of its limited partners (the “LP Agreement”), pursuant to
which Premier LP will (a) change its name to “Premier Healthcare Alliance, L.P.”
and (b) designate Class A Common Units (“Class A Common Units”) and Class B
Common Units (“Class B Common Units”) of Premier LP;

 

WHEREAS, Premier LP desires to have the option to require Premier to purchase
Class A Common Units in the amount set forth opposite Premier LP’s name under
the column entitled “Optioned Equity Interests” on Schedule I to this Agreement
and the other Sellers desire to have the option to require Premier to purchase
from the Sellers the Class B Common Units and the corresponding number of shares
of Premier’s Class B common stock, $0.000001 par value per share (the “Class B
Common Stock”) set forth opposite such Sellers’ names under the column entitled
“Optioned Equity Interests” on Schedule I to this Agreement (collectively, the
“Optioned Equity Interests”), in each case at the price and upon the terms and
conditions set forth in this Agreement;

 

WHEREAS, in connection with the consummation of the Reorganization and IPO,
Premier desires to have the option to require each Seller to transfer such
Seller’s Optioned Equity Interests to Premier at the price and upon the terms
and conditions set forth in this Agreement;

 

WHEREAS, if the Sellers elect to exercise their Put Option (as defined below) or
Premier elects to exercise its Call Option (as defined below) or Additional Call
Option (as defined below), Premier intends to use a portion of the proceeds
received from the IPO to complete such purchase;

 

WHEREAS, Premier will contribute the Optioned Equity Interests and any
Additional Class A Common Units (as defined below), as applicable, to Premier
Services, LLC, a Delaware limited liability company, its wholly owned subsidiary
and general partner of Premier LP (“Premier Services”), in which event any
Class B Common Units contributed by Premier to

 

--------------------------------------------------------------------------------


 

Premier Services will be converted automatically into Class A Common Units
pursuant to Section 3.2(a) of the LP Agreement; and

 

WHEREAS, the Board or a sub-committee thereof has approved the transactions
contemplated by this Agreement for purposes of Rule 16b-3 under the Securities
Exchange Act of 1934 (the “Exchange Act”), which approval is intended to exempt
each issuance to a Seller who may be deemed an officer or director of Premier,
including a “director by deputization,” from Section 16(b) of the Exchange Act.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE 1

DEFINITIONS

 

1.1                               Definitions. As used in this Agreement, and
unless the context requires a different meaning, the following terms shall have
the meanings set forth below:

 

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York are authorized or required by
law to close.

 

“Commission” means the Securities and Exchange Commission or any similar agency
then having jurisdiction to enforce the Securities Act.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Group” has the meaning set forth in Section 13(d)(3) and Rule 13d-5 of the
Securities Exchange Act of 1934, as amended.

 

“IPO Price” means the price paid per share for the Class A Common Stock by the
underwriters to Premier in the IPO.

 

“Person” means any individual, corporation, limited liability company,
partnership, trust, joint stock company, business trust, unincorporated
association, joint venture, Governmental Authority or other entity or
organization of any nature whatsoever or any Group of two or more of the
foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder.

 

“Underwriting Agreement” means the Underwriting Agreement to be entered into
between Premier and certain underwriters providing for the purchase and sale of
Premier’s Class A Common Stock in conjunction with the IPO.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 2

PUT/CALL OPTIONS

 

2.1                               Seller Put Option. Each Seller shall have the
option to require Premier to purchase from such Seller all but not less than all
of such Seller’s Optioned Equity Interests on the terms and conditions described
in this Agreement (the “Put Option”).  Each Seller may exercise such Seller’s
Put Option one time on or after the Effective Date, by delivering written notice
of its exercise to Premier (a “Put Option Notice”).  The obligation of Premier
to purchase the Optioned Equity Interests from such Seller pursuant to the Put
Option shall be subject to the following conditions:  (a) the consummation of
the IPO prior to the Closing (as defined below); (b) the representations and
warranties of such Seller set forth in this Agreement shall be true and correct
in all material respects as of the Closing; and (c) such Seller shall have
complied in all material respects with all of the covenants required to be
performed by such Seller pursuant to this Agreement on or prior to the Closing. 
If not previously exercised, the Put Option will expire on the earlier of
March 31, 2014 or the date and time the Call Option is exercised.

 

2.2                               Premier Call Option. Premier shall have the
option to require each Seller to transfer all but not less than all of such
Seller’s Optioned Equity Interests to Premier on the terms and conditions
described in this Agreement (the “Call Option”). Premier may exercise the Call
Option on or after the Effective Date, by delivering written notice of its
exercise to such Seller (a “Call Option Notice”).  The obligations of such
Seller to issue, sell and/or transfer, as applicable, the Optioned Equity
Interests to Premier pursuant to the Call Option shall not be subject to any
conditions.  If not previously exercised, the Call Option will expire on the
earlier of March 31, 2014 or the date and time the Put Option is exercised.  The
Call Option may not be exercised by Premier with respect to any Optioned Equity
Interests with respect to which the Put Option has already been exercised by a
Seller.

 

2.3                               Purchase Price.  The purchase price for each
Optioned Equity Interest shall be equal to the IPO Price.

 

2.4                               Closing.  Subject to satisfaction or waiver of
the applicable conditions precedent, the closing of the Put Option or Call
Option and the transfer of the Optioned Equity Interests from the Sellers to
Premier (the “Closing”) shall take place at the offices of McDermott Will &
Emery LLP (“McDermott”), 340 Madison Avenue, New York, New York 10173 promptly
after receipt of the Put Option Notice or Call Option Notice, or at such other
time and place as may be agreed upon by Premier and the Sellers.  At the
Closing, Premier shall deliver to each Seller, by wire transfer of immediately
available funds to a bank account designated in writing by such Seller, an
amount equal to the number of Optioned Equity Interests set forth opposite such
Seller’s name in Schedule I multiplied by the IPO Price.  At the Closing, each
Seller (other than Premier LP with respect to newly issued Class A Common Units)
shall deliver to Premier a duly endorsed instrument of assignment with respect
to the Optioned Equity Interests being sold at such Closing in substantially the
form attached hereto as Exhibit A (a “Class B Common Unit Assignment
Agreement”).

 

3

--------------------------------------------------------------------------------


 

ARTICLE 3

 

OVER-ALLOTMENT OPTION

 

In the event that any over-allotment option granted to the underwriters of the
IPO pursuant to the Underwriting Agreement is exercised in whole or in part,
Premier shall have the option to require Premier LP to issue, sell and transfer
additional Class A Common Units (the “Additional Class A Common Units”) to
Premier in an amount equal to the number of shares of Premier’s Class A common
stock being purchased by the underwriters through the exercise of such
over-allotment option (the “Over-Allotment Call Option”).  Premier may exercise
the Over-Allotment Call Option on or after the Effective Date, by delivering
written notice of its exercise to Premier LP (an “Over-Allotment Call Option
Notice”).  The obligations of Premier LP to transfer Additional Class A Common
Units to Premier pursuant to the Over-Allotment Call Option shall not be subject
to any conditions.  If not previously exercised, the Over-Allotment Call Option
with respect to any Additional Class A Common Units will expire on the earlier
of March 31, 2014 or the time and date upon which the underwriters’
over-allotment option expires.  The purchase price for each Additional Class A
Common Unit shall be equal to the IPO Price.  The closing of each Over-Allotment
Call Option and the transfer of the Additional Class A Common Units from Premier
LP to Premier (each, an “Over-Allotment Closing”) shall take place at the
offices of McDermott on or after the Effective Date promptly after receipt of
the Over-Allotment Call Option Notice, or at such other time and place as may be
agreed upon by Premier and Premier LP.  At the Over-Allotment Closing, Premier
shall deliver to Premier LP, by wire transfer of immediately available funds to
a bank account designated in writing by Premier LP, an amount equal to the
number of Additional Class A Common Units being purchased multiplied by the IPO
Price.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

Each Seller makes the following representations and warranties, severally with
respect to itself only, for the benefit of Premier as of the date of its
execution of this Agreement, the Effective Date, the Closing and, with respect
to Premier LP only, the Over-Allotment Closing:

 

4.1                               Representations and Warranties of Sellers.

 

(a)                                 Each Seller represents and warrants,
severally with respect to itself only, to Premier that (i) it is duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization and has all necessary
power and authority to enter into this Agreement and to carry out the
transactions contemplated by this Agreement, without the consent, waiver,
approval or authorization of, or filing with, any other Person or under any
applicable law, and has taken all actions necessary in order to execute, deliver
and perform this Agreement and to consummate the transactions contemplated by
this

 

4

--------------------------------------------------------------------------------


 

Agreement; (ii) this Agreement has been duly executed and delivered by it and
constitutes the legal, valid and binding obligation of such Seller, enforceable
against it in accordance with its terms (subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles); (iii) neither the execution and delivery of this Agreement by such
Seller nor the consummation of the transactions contemplated herein conflicts
with or results in a breach of any of the terms, conditions or provisions of the
organizational documents of such Seller, any agreement or instrument to which
such Seller is a party or by which the material assets of such Seller are bound,
or constitutes a default under any of the foregoing, or violates any law or
regulation; (iv) there are no actions, suits or proceedings pending, or, to the
knowledge of such Seller, threatened against or affecting such Seller or such
Seller’s assets in any court or before or by any Governmental Authority which,
if adversely determined, would impair the ability of such Seller to perform its
obligations under this Agreement; and (v) the performance of this Agreement will
not violate any order, writ, injunction, decree or demand of any court or
Governmental Authority to which such Seller is subject.

 

(b)                                 Each Seller represents and warrants,
severally with respect to itself only, to Premier that (i) it is solvent with
assets of a value that exceeds the amounts of its liabilities, (ii) it is able
to meet its debts as they mature, and (iii) in its reasonable opinion, has
adequate capital to conduct the businesses in which it is engaged.

 

(c)                                  Immediately prior to the delivery of the
Optioned Equity Interests or Additional Class A Common Units, as applicable, to
Premier at the Closing, each Seller represents and warrants, severally with
respect to itself only, to Premier that such Seller will have good, valid and
marketable title to the Optioned Equity Interests or the Additional Class A
Common Units, as applicable, and has the power and authority to issue (solely in
the case of Premier LP), transfer, sell, assign and convey to Premier such
Optioned Equity Interests or Additional Class A Common Units, as applicable,
free and clear of any pledge, lien, security interest, charge, claim, equity or
encumbrance of any kind, other than pursuant to this Agreement.

 

(d)                                 Each Seller represents and warrants,
severally with respect to itself only, to Premier that no agent, broker,
investment banker, financial advisor or other person or entity is or will be
entitled, by reason of any agreement, act or statement by it or any of its
representatives to any financial advisory, broker’s, finder’s or similar fee or
commission, to reimbursement of expenses or to indemnification or contribution
in connection with the transactions contemplated hereby.

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF PREMIER

 

Premier makes the following representations and warranties for the benefit of
each Seller as of the date of its execution of this Agreement, the Effective
Date, the Closing and the Over-Allotment Closing:

 

5

--------------------------------------------------------------------------------


 

5.1                               Representations and Warranties of Premier.

 

(a)                                 Premier represents that it is a corporation
duly organized, validly existing and in good standing under the laws of Delaware
and has all necessary power and authority to enter into this Agreement and to
carry out the transactions contemplated by this Agreement, without the consent,
waiver, approval or authorization of, or filing with, any other Person or under
any applicable law, and has taken all actions necessary in order to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated by this Agreement.

 

(b)                                 Premier represents that this Agreement has
been duly executed and delivered by it and constitutes the legal, valid and
binding obligation of Premier enforceable in accordance with the terms hereof
(subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles).

 

(c)                                  Premier represents that neither the
execution and delivery of this Agreement by Premier nor the consummation of the
transactions contemplated herein (i) conflicts with or results in a breach of
any of the terms, conditions or provisions of the organizational documents of
Premier or any agreement or instrument to which Premier is a party or by which
the material assets of Premier are bound or (ii) constitutes a default under any
of the foregoing, or violates any law or regulation, except to the extent that
any conflict, breach or default under this subsection (c) would not prevent or
materially hinder the performance of the actions contemplated by this Agreement.

 

(d)                                 Premier represents that there are no
actions, suits or proceedings pending or, to the knowledge of Premier,
threatened against or affecting Premier or assets of Premier in any court or
before or by any Governmental Authority which, if adversely determined, would
impair the ability of Premier to perform Premier’s obligations under this
Agreement.

 

(e)                                  Premier represents that its performance of
this Agreement will not violate any order, writ, injunction, decree or demand of
any court or Governmental Authority to which Premier is subject.

 

(f)                                   All Optioned Equity Interests and
Additional Class A Common Units acquired by Premier will be acquired solely for
Premier’s own account for investment purposes only and not with a present view
toward the distribution thereof or with any present intention of distributing or
reselling any such Optioned Equity Interests or Additional Class A Common Units
in violation of the Securities Act or any state securities laws.  Irrespective
of any other provisions of this Agreement, any sale of any of the Optioned
Equity Interests or Additional Class A Common Units acquired by Premier will be
made only in compliance with all applicable federal and state securities laws,
including the Securities Act.

 

(g)                                  Premier is aware of the need to conduct its
own investigation of the Optioned Equity Interests and Additional Class A Common
Units and has had the opportunity to ask questions and receive answers
concerning the Optioned Equity Interests and Additional Class A Common Units
acquired by Premier.  Premier has had full access to such information and
materials concerning Premier LP and its subsidiaries as Premier has requested. 
Sellers have

 

6

--------------------------------------------------------------------------------


 

answered all inquiries that Premier has made to Sellers relating to Premier LP
and its subsidiaries or the Optioned Equity Interests and Additional Class A
Common Units.

 

(h)                                 Premier is able to fend for itself in the
transactions contemplated by this Agreement and has such knowledge and
experience in financial and business matters such that Premier is capable of
evaluating the merits and risks of an investment in the Optioned Equity
Interests and Additional Class A Common Units and of making an informed
investment decision with respect thereto, or has consulted with advisors who
possess such knowledge and experience.

 

(i)                                     Premier is able to bear the economic
risk of its investment in the Optioned Equity Interests and Additional Class A
Common Units for an indefinite period of time.  Premier understands that the
Optioned Equity Interests and Additional Class A Common Units have not been
registered under the Securities Act and therefore cannot be sold unless
subsequently registered under the Securities Act or unless an exemption from
such registration is available.

 

(j)                                    Sellers are relying upon the truth and
accuracy of the representations, warranties and acknowledgements of Premier and
Premier agrees that if any of the representations, warranties and
acknowledgements deemed to have been made by Premier by its execution of this
Agreement are no longer accurate, it shall promptly notify Sellers.  Premier
consents to such reliance.

 

ARTICLE 6

TERMINATION

 

This Agreement shall automatically terminate and be of no further force and
effect (a) with respect to the Optioned Equity Interests, in the event that
neither the Put Option nor the Call Option has been exercised as set forth in
Sections 2.1 or 2.2 on or prior to March 31, 2014; and (b) with respect to any
Additional Class A Common Units, in the event that the Over-Allotment Call
Option applicable to such Additional Class A Common Units has been exercised as
set forth in Article 3 on or prior to March 31, 2014.

 

ARTICLE 7

MISCELLANEOUS

 

7.1                               Notices.  Any written notice required or
permitted to be delivered pursuant to this Agreement shall be in writing and
shall be deemed delivered (i) upon delivery if delivered in person, (ii) upon
transmission if sent by facsimile, with receipt confirmed by the recipient
thereof, (iii) one Business Day after deposit with a nationally recognized
overnight courier service; provided, that confirmation of such overnight
delivery is received by the sender thereof or (iv) upon transmission if sent by
e-mail, with receipt confirmed by the recipient thereof. Notices to Premier or
any Seller shall be delivered to the respective addresses as set forth below:

 

7

--------------------------------------------------------------------------------


 

If to Premier, to:

Premier, Inc.

 

13034 Ballantyne Corporate Place

 

Charlotte, NC 28277

 

Attention: Chief Financial Officer and General Counsel

 

Facsimile: (704) 816-6307

 

Email: craig_mckasson@premierinc.com and

 

Jeffrey_Lemkin2@premierinc.com, respectively

If to any Seller:

The address indicated below the name of such Seller on Schedule I hereto.

 

Any party hereto may change its address for notices by giving written notice of
such party’s new address to the other parties hereto in accordance with this
Section 7.1.

 

7.2                               Successors and Assigns. This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of the parties hereto. No Person other than the parties hereto and their
successors and permitted assigns is intended to be a beneficiary of this
Agreement. No party hereto may assign its rights under this Agreement without
the prior written consent of the other party hereto.

 

7.3                               Amendment and Waiver.

 

(a)                                 No failure or delay on the part of any
Seller or Premier in exercising any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. The remedies provided for
herein are cumulative and are not exclusive of any remedies that may be
available to the Sellers or Premier at law, in equity or otherwise.

 

(b)                                 Any amendment, supplement or modification of
or to any provision of this Agreement and any waiver of any provision of this
Agreement shall be effective only if it is made or given in writing and signed
by the Sellers and Premier.

 

7.4                               Counterparts. This Agreement may be executed
in any number of counterparts and by the parties hereto in separate
counterparts, all of which when so executed shall be deemed to be an original
and both of which taken together shall constitute one and the same agreement.

 

7.5                               Headings. The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

7.6                               Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the law of the State of Delaware,
without regard to the conflicts of laws principles thereof that would mandate
the application of the laws of another jurisdiction.

 

7.7                               Severability. If any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable in any respect

 

8

--------------------------------------------------------------------------------


 

for any reason, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions hereof shall not be in
any way impaired, unless the provisions held invalid, illegal or unenforceable
shall substantially impair the benefits of the remaining provisions hereof.

 

7.8                               Entire Agreement. This Agreement, together
with the schedules hereto are intended by the parties as a final expression of
their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein or
therein. This Agreement supersedes all prior agreements and understandings
between the parties with respect to such subject matter.

 

7.9                               Further Assurances. Each of the parties shall
execute such documents and perform such further acts (including, without
limitation, obtaining any consents, exemptions, authorizations, or other actions
by, or giving any notices to, or making any filings with, any Governmental
Authority or any other Person) as may be reasonably required or desirable to
carry out or to perform the provisions of this Agreement.

 

[Remainder of page intentionally left blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth above.

 

 

 

PREMIER, INC.

 

 

 

 

 

By:

/s/Craig McKasson

 

Name:

Craig McKasson

 

Title:

Chief Financial Officer

 

 

 

 

 

PREMIER HEALTHCARE SOLUTIONS, INC.

 

 

 

 

 

By:

/s/Craig McKasson

 

Name:

Craig McKasson

 

Title:

Chief Financial Officer

 

 

 

EACH OF THE SELLERS LISTED ON SCHEDULE I ATTACHED HERETO

 

 

 

By: Premier Plans, LLC, as attorney-in-fact pursuant to the Special Power of
Attorney executed by each of the Sellers

 

 

 

By:

/s/Craig McKasson

 

Name:

Craig McKasson

 

Title:

Chief Financial Officer

 

10

--------------------------------------------------------------------------------


 

 

PREMIER PURCHASING PARTNERS, L.P.

 

 

 

By:

Premier Plans, LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/Craig McKasson

 

Name:

Craig McKasson

 

Title:

Chief Financial Officer

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF CLASS B COMMON UNIT ASSIGNMENT AGREEMENT

 

This ASSIGNMENT AGREEMENT (this “Agreement”) is made by and among the
undersigned seller (the “Seller”), Premier, Inc., a Delaware corporation
(“Premier”) and Premier Healthcare Alliance, L.P., a California limited
partnership (together with its successors and assigns, “Premier LP”). Each
capitalized term used herein without definition shall have the meaning assigned
to it in the Unit Put/Call Agreement (as defined below).  This Agreement is
effective as of the Closing.

 

RECITALS

 

WHEREAS, Premier, the Seller and the other sellers named therein have entered
into a Unit Put/Call Agreement (the “Unit Put/Call Agreement”), pursuant to
which the Seller agreed to sell, assign, convey and transfer Class B Common
Units to Premier; and

 

WHEREAS, Premier has agreed to purchase such Class B Common Units from Seller
pursuant to the Unit Put/Call Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
in the Unit Put/Call Agreement, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties to
this Agreement agree as follows:

 

1.                                      Transfer.  Seller hereby sells, assigns,
conveys and transfers to Premier at the Closing the number of Class B Common
Units set forth below its signature on the signature pages hereto.

 

2.                                      Acknowledgement of Sale by Premier LP.
Premier LP hereby acknowledges the sale, assignment, conveyance and transfer by
Seller to Premier at the Closing of the number of Class B Common Units set forth
under Seller’s signature hereto and shall update Exhibit 3.1 to the LP Agreement
to reflect the sale and transfer of Class B Common Units as contemplated in the
Unit Put/Call Agreement and herein.

 

3.                                      Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the law of the State of Delaware,
without regard to the conflicts of laws principles thereof that would mandate
the application of the laws of another jurisdiction.

 

4.                                      Headings. The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof.

 

5.                                      Further Assurances. Each of the parties
shall execute such documents and perform such further acts (including, without
limitation, obtaining any consents, exemptions, authorizations, or other actions
by, or giving any notices to, or making any filings with, any Governmental
Authority or any other Person) as may be reasonably required or desirable to
carry out or to perform the provisions of this Agreement.

 

--------------------------------------------------------------------------------


 

6.                                      Counterparts. This Agreement may be
executed in any number of counterparts and by the parties hereto in separate
counterparts, all of which when so executed shall be deemed to be an original
and both of which taken together shall constitute one and the same agreement.

 

[remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth above.

 

 

PREMIER, INC.

 

 

 

 

 

By:

 

 

Name:

Craig McKasson

 

Title:

Chief Financial Officer

 

 

 

PREMIER HEALTHCARE ALLIANCE, L.P.

 

 

 

By: Premier Services, LLC, its general partner

 

 

 

 

 

By:

 

 

Name:

Craig McKasson

 

Title:

Chief Financial Officer

 

 

 

 

 

EACH OF THE SELLERS LISTED ON SCHEDULE I ATTACHED HERETO

 

By: Premier Plans, LLC, as attorney-in-fact pursuant to the Special Power of
Attorney executed by each of the Sellers

 

 

 

 

 

By:

 

 

Name:

Craig McKasson

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------